DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12 – 14, 17 – 28, and 32 - 34 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 June 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word 
“means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
engagement elements in Claim 9 interpreted as bolts or screws there through or pins to connect with holes in the metalworking machine, and
fixating elements in Claim 35
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4, 7, 8, 15, 16, 29 – 31, and 35 are objected to because of the following informalities:  
Regarding Claim 4, “a sample” should read “the sample”.
Regarding Claim 7, the second comma should be deleted.
Regarding Claim 7, “a measured parameter value” should read “the measured parameter value”. 
Regarding Claim 8, “a metalworking machine” should read “the metalworking machine”
Regarding Claims 15, 16, 29 – 31, and 35 elements of the claims already recited in claim 1 should be preceded by “the” instead of “a” e.g. at least an apparatus of Claims 15 and 16, a metalworking machine of Claim 29, 31, and 35, and water and lubricant feed lines of Claim 29.
Regarding Claim 16, the second “a control unit” should read “the control unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 6, 11, 29 – 31, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the measurement chamber".  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets Claim 3 as being dependent upon Claim 2.
Regarding Claims 4 - 6, the claim recites “the measurement elements”. It is unclear as to if the claim is attempting to merely recite “the at least one measurement element” or further limit the invention to a plurality of measurement elements, thus rendering the claim indefinite. Examiner interprets the claim in light of the former.
Regarding Claims 11 and 31, the claims recite “an add-on module”. It is unclear as to what an “add-on module” is and what structural limitations the term brings to the 
Regarding Claim 29 - 31, the claims recite “an individual metalworking fluid circuit”. It is unclear as to if this circuit is the same as that of Claim 1 or if a different metalworking circuit is being introduced, thus rendering the claims indefinite. Furthermore, it is unclear as to what structural limitations “individual” import into the metalworking fluid circuit, thus rendering the claims indefinite.
Regarding Claim 30, the claim recites a “retro-fitted metalworking machine” It is unclear as to what structural limitations “retro-fitting” imports into the claim and if the aforementioned metalworking machine is the same as that of Claim 1, thus rendering the claim indefinite. 
Regarding Claim 30, the claim recites “a used metalworking machine”. It is unclear as to if the “used metalworking machine” is the same as the “retro-fitted metalworking machine” or the “metalworking machine” of Claim 1 or a different machine, thus rendering the claim indefinite.
Regarding Claim 30, the claim recites a “used metalworking machine”. It is unclear as to at what point a metalworking machine can be considered used, thus rendering the claim indefinite. Is it used the first time it is tested once it has been made? Is it used once it has been sold for the first time? Is it used once it has been turned on after it has been sold?
Regarding Claim 31, the claim recites “a newly built metalworking machine”. It is unclear as to if the “newly built metalworking machine” is the same as the “metalworking machine” of Claim 1 or a different machine, thus rendering the claim indefinite.
Regarding Claim 31, the claim recites “a newly built metalworking machine”. It is unclear as to when a metalworking machine can be considered “newly built” thus rendering the claim indefinite. Must it have been manufactured within a certain time span? How long is the time span? Has a machine that has never been turned on for a certain number of years considered “newly built”? Must it be built for the first time?
Regarding Claim 35, the claim recites “a kit”. It is unclear as to what structural limitations “kit” places on the apparatus of Claim 1, thus rendering the claim indefinite.
Regarding Claim 35, the claim recites “fixating elements”. The phrase has been interpreted under 112(f) as discussed above. Turning to the specification, it is not clear as to what structure encompasses the “fixating elements”. As such, the scope of the claim is unclear, thus rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 – 8, 11, 16, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 5224051).
Regarding Claim 1, Johnson discloses a monitoring apparatus, in at least Figures 1 and 2, for monitoring a condition of an aqueous metalworking fluid comprised of water and a lubricant [Abstract], of a metalworking fluid circuit (Figure 1) of a 
Regarding Claim 2, Johnson discloses a measurement chamber (108, 110, or 112) into which the at least one measurement element extends (Figure 2).
Regarding Claim 5, as best understood, Johnson discloses the measurement elements are configured for providing the measured parameter values to a control unit (70, 80) (Col 8, lines 65 – 17) (Figure 2).
Regarding Claim 6, as best understood, Johnson discloses the measurement elements comprise at least one of a pH-measurement element, a conductivity measurement element, a dissolved oxygen measurement element, a refractometer element, temperature measurement element, a fluid level measurement element (Col 7, line 64 – Col 8, line 2).
Regarding Claim 7, Johnson discloses a user feedback element (alarm) that is activated by an output signal of a control unit, when a measured parameter value is outside of a predetermined boundary (Col 9, line 46 – Col 10, line 2).
Regarding Claim 8, Johnson discloses the housing is configured to engage with a metalworking machine (via 83 and 84) (Figure 2), such that, when engaged, the sample inlet is connectable to the metalworking fluid circuit (Col 7, lines 54 – 63).
Regarding Claim 11, as best understood, Johnson discloses the apparatus is an add-on module for a metalworking machine (connects in parallel with metalworking machines 32) (Figure 1).
Regarding Claim 16, Johnson discloses a system of an apparatus and a control unit (70, 80) (Col 8, lines 65 – 17) (Figure 2), comprising the apparatus of claim 1 (see Claim 1 above) and a control unit (70, 80), wherein the control unit is arranged remotely of the apparatus (Figures 1, 2).
Regarding Claim 29, as best understood, Johnson discloses a method for retro-fitting a metalworking machine having an individual metalworking fluid circuit comprising - providing the apparatus of claim 1 (see Claim 1 above); - mounting the apparatus to the metalworking machine, such that the sample inlet is connected to the metalworking fluid circuit (via 83 and 84) (Figure 2); - connecting the apparatus to a water feed line and a lubricant feed line (via 124 and 83) (Figures 1, 2).
Regarding Claim 30, as best understood, Johnson discloses a retro-fitted metalworking machine, comprising a used metalworking machine (32) having an individual metalworking fluid circuit (Figure 1) on which the apparatus of Claim 1 is mounted (Figures 1, 2), such that the sample inlet is connected to the metalworking fluid circuit (via 83).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5224051), in view of Becket (US 5389546).
Regarding Claim 3, Johnson fails to disclose a mixer extending into the measurement chamber is provided. 
	Becket teaches a mixer (16) extending into a measurement chamber (35) is provided (Figure 1) (Col 10, line 20 – Col 12, line 42).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Johnson’s chamber by including a mixing element for the benefit of enabling stable pH readings, as taught by Becket (Col 12, 52 – 62).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5224051), in view of Seck et al. (WO 2019/150026). Citations pertaining to Seck refer to the attached English Translation.
Regarding Claim 4, Johnson discloses a pump unit (44) for pumping a sample of the metalworking fluid from the metalworking fluid circuit to the measurement elements (Col 6, lines 39 – 47) (Figure 1).

Seck teaches a pump (3) being arranged in a housing (see housing confining all but element 1) (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Johnson to include a pump in the housing for the benefit of allowing the monitoring apparatus to control the pump and control when metalworking fluid is required, as taught by Seck [0024, 0033 – 0034].

Claim 9, 10, 15, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5224051), in view of Crosti et al. (WO 2018/163063).
Regarding Claim 9, Johnson fails to expressly disclose the housing is provided with engagement elements for engagement to the metalworking machine.
Crosti teach a housing (housing of 2) engaged to a metalworking machine (100) (Page 7, lines 6 – 9).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have Johnson’s housing be engaged with the metalworking machine for the benefit of informing the user of the status of the machine when the user is located at the machine, as taught by Crosti (Page 11, lines 14 – 15).
Nevertheless, the combination fails to expressly disclose the engagement elements are bolts or screws there through or pins to connect with holes in the metalworking machine (see 112(f) interpretation above).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by utilizing bolts or screws to provide the engagement for the benefit of known structure which allow for a strong, yet temporary connection allowing for replacement or maintenance of components.
Regarding Claim 10, Johnson fails to expressly disclose the housing is configured to fit to a receiving seat of the metalworking machine. 
Crosti teaches a housing (2) is configured to fit a receiving seat (wall) of a metalworking machine (100) (Figure 1)
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have Johnson’s housing be configured to fit to a receiving seat of the metalworking machine for the benefit of informing the user of the status of the machine when the user is located at the machine, as taught by Crosti (Page 11, lines 14 – 15).
Regarding Claim 15, Johnson teaches a system of an apparatus and a control unit (70, 80), comprising the apparatus of claim 1 and a control unit (70, 80).
Johnson fails to expressly disclose the control unit is arranged in the housing of the apparatus.
Crosti teaches a control unit (internals of 2) is arrange in the housing (housing of 2).

Regarding Claim 31, as best understood, Johnson discloses a newly built metalworking machine having an individual metalworking fluid circuit (Figure 1) with the apparatus of Claim 1 (See rejection of Claim 1 above).
Johnson fails to expressly disclose the circuit having at least one seat for receiving an add-on module, wherein the apparatus is mounted onto one of the seats. 
Crosti teaches at least one seat (wall) for receiving an add-on module (2), wherein the apparatus (2) is mounted onto one of the seats (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have Johnson’s machine include a seat for receiving an add-on module, where Johnson’s apparatus is mounted onto the seat for the benefit of informing the user of the status of the machine when the user is located at the machine, as taught by Crosti (Page 11, lines 14 – 15).
Regarding Claim 35, as best understood, Johnson discloses a kit of the apparatus of Claim 1 (See rejection of Claim 1 above).
Johnson fails to expressly disclose fixating elements for fixating the apparatus to a metalworking machine.
Crosti teaches fixing an apparatus (2) to a metalworking machine (100) (Page 7, lines 6 – 9).

Nevertheless, the combination fails to expressly disclose the fixating elements
Examiner takes Official Notice it is common knowledge in the art to utilize fixating elements to affix two objects together.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by utilizing fixating elements to provide the fixations for the benefit of known structure which allow for a strong, yet temporary connection allowing for replacement or maintenance of components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856